1. "A party voluntarily introducing a witness can not impeach him, except where the party `can show to the court that he has been entrapped by the witness by a previous contradictory statement' [Code, § 38-1801]; and he can not impeach the witness by proof of such a statement even where he claims to have been surprised and entrapped, unless the statement was made directly to himself or his attorney (Carter v. State, 17 Ga. App. 244, 86 S.E. 413; Luke v. Cannon, 4 Ga. App. 538,  62 S.E. 110), or was made to some third person with instruction to communicate it or for the purpose of being communicated to the party or his counsel, and this was in fact done and the party acted thereon. Jeens v. Wrightsville  Tennille R. Co., 144 Ga. 48, 51 (85 S.E. 1055)." Burns
v. State, 20 Ga. App. 77, 79 (92 S.E. 548); Riggins v.  State, 67 Ga. App. 309 (20 S.E.2d 95). Where the evidence showed that when the State's witness testified that the previous contradictory statements in question were sworn to in writing "when the State was asking me [the witness] these questions and taking my statement," and that such previous statements were made for the purpose of being communicated to the State's counsel or his assistant, and that this was in fact done, and that the assistant solicitor-general acted thereon, the court did not err in allowing the assistant solicitor-general to cross-examine the State's witness.
2. There was no error in the rulings on the admission or the exclusion of evidence. The evidence authorized a finding that the wounds inflicted on the deceased by the defendant caused his death; and the verdict finding the defendant guilty of voluntary manslaughter was authorized. No sufficient reason has been shown for a reversal.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
         DECIDED APRIL 27, 1944. REHEARING DENIED JULY 28, 1944.